RENDERED: SEPTEMBER 25, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2019-CA-1893-MR


CITY OF HODGENVILLE,
KENTUCKY, AND STEVEN R.
JOHNSON                                                          APPELLANTS


                  APPEAL FROM LARUE CIRCUIT COURT
v.                HONORABLE JOHN DAVID SEAY, JUDGE
                        ACTION NO. 15-CI-00042


DEE ANN SANDERS                                                     APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

COMBS, JUDGE: This is a civil rights case in which the City of Hodgenville and

former Hodgenville Chief of Police Steven R. Johnson appeal from an order of the

LaRue Circuit Court denying their joint motion for summary judgment. After our

review of the record and the applicable law, we affirm.
                On March 27, 2015, Dee Ann Sanders1 filed a lawsuit against the City

and its former Chief of Police, Steven Johnson, individually, based upon Chief

Johnson’s release to the media of a “dashcam” video recording. In her complaint,

Sanders claimed a private right of action. She alleged violations of state law and

sought relief under the provisions of 42 U.S.C.2 §1983 for violations of her

constitutional rights under color of state law. In April of 2015, the case was

removed to federal court.

                In an opinion and order signed on March 28, 2018, the federal district

court determined that Sanders failed to establish that the City and Chief Johnson

had violated her constitutional rights. Consequently, concluding that her federal

statutory claim for relief failed as a matter of law, the court dismissed the §1983

claim. The federal district court declined to exercise supplemental jurisdiction

over Sanders’s remaining state-law claims and remanded them to the LaRue

Circuit Court. The LaRue Circuit Court entered an order denying the motion of the

City and Chief Johnson for summary judgment. The City and Chief Johnson now

appeal that order.




1
  The spelling of the appellee’s name differs between the notice of appeal and the complaint filed
in the record below. For the purposes of this Opinion, we adopt the spelling as it appears in the
notice of appeal.
2
    United States Code.

                                               -2-
             In Sanders v. City of Hodgenville, Kentucky, 323 F. Supp. 3d 904,

908-09 (W.D. Ky. 2018), the federal district court recited the following factual

background in its decision:

                     On March 29, 2014, Sanders’s husband Sam
             Sanders was driving to his residence after watching a
             basketball game at his father-in-law’s house. At the time,
             Sam Sanders served as the superintendent of the school
             system of LaRue County, Kentucky, in which
             Hodgenville is located. Within yards of his residence,
             Hodgenville Police Officer James Richardson pulled over
             Sam Sanders on suspicion of driving under the influence.
             The stop occurred on a public roadway. A second officer
             arrived at the scene, and after conducting field-sobriety
             tests, the officers placed Sam Sanders under arrest. At
             some point, the dashboard camera in Richardson’s squad
             car began recording.

                    Shortly thereafter, Deeann Sanders arrived at the
             scene. Sanders wore a white housecoat that rested
             slightly above knee level, a nightgown underneath, and
             tennis shoes. The arresting officers later described
             Sanders as “upset . . . and condescending” during the
             encounter. The dashboard camera in Richardson’s car
             captured the entire interaction with Deeann Sanders.

                   Thereafter, Richardson drove Sam Sanders to the
             police station for booking procedures. Meanwhile,
             Deeann Sanders went to the home of Terry Cruse,
             Hodgenville’s mayor at the time. Cruse, who was asleep,
             awoke to the sound of “someone beating on [his] back
             door.” When he opened the door, he found Deeann
             Sanders, who asked him “to personally go down to tell
             the police officers to let her husband go.” Cruse
             declined. Sanders then arrived at the police station,
             asked to speak with her husband, and eventually called
             the LaRue County District Court Judge to inform him of
             the evening’s events. Richardson activated his body

                                        -3-
             camera during the incident. The video shows Deeann
             Sanders repeatedly knocking on the station’s door and
             interrupting the officers during booking.

                    The next day, Madonna Hornback, who then
             served as Hodgenville’s City Clerk, allegedly received
             several media requests for the dashcam recording that
             captured Sam Sanders’s arrest. She referred the media to
             Hodgenville Chief of Police Steven Johnson and wrongly
             informed Johnson that the city must comply with the
             requests in light of Kentucky’s Open-Records Act, Ky.
             Rev. Stat. § 61.870 et seq. Thereafter, Johnson raised the
             matter with Mayor Cruse, who told Johnson “to comply
             with the open records laws just as he would with anyone
             else and to handle it.” Johnson then invited the media to
             view the recording and allowed one cameraman to film
             the video as it played on a television monitor. Media
             outlets eventually aired the dashcam video on broadcast
             television.

                    In fact, Johnson may have violated state law by
             releasing the video. An exception to the Open-Records
             Act, § 189A.100(2)(e), provides that video recordings of
             DUI arrests “shall be used for official purposes only.”
             Any public official or employee who fails to comply with
             § 189A.100 “shall be guilty of official misconduct in the
             first degree.” Ky. Rev. Stat. § 189A.100(3).

                    In light of § 189A.100, Sam and Deeann Sanders
             reported Johnson’s actions to the Kentucky State Police.
             The Commonwealth eventually charged Johnson with
             official misconduct in the first and second degree for his
             release to the media of the dashcam recording. A LaRue
             County jury acquitted Johnson of all charges.

(Citations to the record and footnote omitted.)

             Upon remand of the case to the LaRue Circuit Court, the City and

Chief Johnson joined together to file a summary judgment motion. They argued

                                         -4-
that they were entitled to judgment as a matter of law because Chief Johnson

enjoyed qualified official immunity and contended that the City was rendered

immune by specific provisions of Kentucky’s Claims Against Local Governments

Act (CALGA). KRS3 65.2001. The LaRue Circuit Court denied the joint motion

of the City and Chief Johnson for summary judgment. This interlocutory appeal

followed.

                The City and Chief Johnson, as its agent, contend that the circuit court

erred by failing to conclude that they are immune from liability as a matter of law

with respect to the release of the video recording. They argue first that Chief

Johnson was entitled to the protection of qualified official immunity.

                An order denying a claim of qualified official immunity is subject to

immediate appeal even in the absence of a final judgment. Breathitt County Board

of Education v. Prater, 292 S.W.3d 883, 888 (Ky. 2009). Whether a defendant is

protected by qualified official immunity is a question of law. Rowan County v.

Sloas, 201 S.W.3d 469, 475 (Ky. 2006). Consequently, our review is de novo. Id.

Our review is strictly limited to the sole issue of whether immunity was properly

denied. Baker v. Fields, 543 S.W.3d 575, 577-78 (Ky. 2018).

                Under our common law, “when sued in their individual capacities,

public officers and employees enjoy only qualified official immunity, which


3
    Kentucky Revised Statutes.

                                            -5-
affords protection from damages liability for good faith judgment calls made in a

legally uncertain environment.” Yanero v. Davis, 65 S.W.3d 510, 522 (Ky. 2001).

Yanero distinguishes between acts that are discretionary rather than merely

ministerial in determining whether immunity applies:

             Qualified official immunity applies to the negligent
             performance by a public officer or employee of (1)
             discretionary acts or functions, i.e., those involving the
             exercise of discretion and judgment, or personal
             deliberation, decisions, and judgment; (2) in good faith;
             and (3) within the scope of the employee’s authority.
Id. (citations omitted).

             Discretionary acts “are those involving quasi-judicial or policy-

making decisions.” Marson v. Thomason, 438 S.W.3d 292, 297 (Ky. 2014). “An

act is not necessarily ‘discretionary’ just because the officer performing it has

some discretion with respect to the means or method to be employed.” Yanero, 65
S.W.3d at 522 (citing Franklin County. v. Malone, 957 S.W.2d 195, 201 (Ky.

1997)). It is said that “[o]fficials are not liable for bad guesses in gray areas” and

that “[m]ost government officials are not expected to engage in ‘the kind of legal

scholarship normally associated with law professors and academicians.’” Sloas,
201 S.W.3d at 475 (citing Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir.

1992), cert. denied, 506 U.S. 1080, 113 S. Ct. 1048, 122 L. Ed. 2d 356 (1993) and

1A Martin A. Schwartz, Section 1983 Litigation: Claims and Defenses § 9A.09[B]

(4th ed. 2006)).

                                          -6-
             Alternatively, where a public officer or employee negligently

performs a ministerial act, he is not entitled to the protection of qualified official

immunity. Id. An act is characterized as ministerial when it “requires only

obedience to the orders of others, or when the officer’s duty is absolute, certain,

and imperative, involving merely execution of a specific act arising from fixed and

designated facts.” Id. at 478 (citation omitted). A ministerial act or function:

             is one that the government employee must do “without
             regard to his or her own judgment or opinion concerning
             the propriety of the act to be performed.” 63C Am.Jur.2d
             Public Officers and Employees § 318 (updated through
             Feb. 2014). In other words, if the employee has no
             choice but to do the act, it is ministerial.

Marson, 438 S.W.3d at 297.

             In the case before us, the Larue Circuit Court concluded that Chief

Johnson was not entitled to the protections of qualified official immunity because

his release of the dashcam video recording to the media was a ministerial act that

was specifically and clearly governed by statute. We agree.

             We begin our analysis with an examination of the pertinent statutory

provisions applicable at the time in question concerning the use of police dashcam

video recordings. Pursuant to the provisions of KRS 189A.100(2), law

enforcement authorities are permitted to videotape traffic stops and field sobriety

tests. These video recordings are admissible into evidence and may be introduced

at trial either by the Commonwealth or by a defendant. KRS 189A.100(2)(c).

                                          -7-
However, except for specified official purposes, these recordings are considered

“confidential records” not subject to public disclosure. KRS 189A.100(2)(e).

             Public officials or employees who release recordings other than as

authorized are subject to criminal penalties. “Public officials or employees

utilizing or showing recordings other than as permitted in this chapter or permitting

others to do so shall be guilty of official misconduct in the first degree.” KRS

189A.100(2)(g). Provisions of our Open Records Act authorize public agencies to

withhold “[p]ublic records or information the disclosure of which is prohibited or

restricted or otherwise made confidential by enactment of the General

Assembly[.]” KRS 61.878(1)(l).

              We agree with the conclusion of the circuit court that the language of

KRS 189A.100 expressly prohibits the release of the disputed video and that its

unambiguous provisions do not require the exercise of any discretion, judgment, or

personal deliberation. By virtue of the statute, public officials and employees are

clearly on notice that a dashcam video recording of a traffic stop of one suspected

of driving under the influence is a confidential record to be used for official

purposes only. The statute clearly and unequivocally establishes that an

unauthorized release of a dashcam video recording constitutes a violation of law.

Chief Johnson was not making a “bad guess in a gray area.” Instead, his duty was

“absolute, certain, and imperative.” Chief Johnson could not, in good faith, have


                                          -8-
failed to abide by the statute’s provisions. Therefore, the circuit court did not err

by concluding that he is not protected by qualified official immunity and that the

City may be held vicariously liable for his actions.

             The City and Johnson also argue that the City is entitled to the

statutory immunity provided by CALGA. KRS 65.2001. They contend that

CALGA was enacted to render cities “immune from liability for certain protected

acts of its employees, including discretionary acts and for the failure to enforce any

laws.”

             Municipal corporations are immune from tort liability in very limited

instances. Ashby v. City of Louisville, 841 S.W.2d 184, 186 (Ky. App. 1992). But

as the City correctly notes, a judicially recognized exception to the rule of

municipal tort liability was codified at KRS 65.2003. The statute provides, in

pertinent part, as follows:

             [A] local government shall not be liable for injuries or
             losses resulting from:

             ...

             (3) Any claim arising from the exercise of judicial, quasi-
             judicial, legislative or quasi-legislative authority or
             others, exercise of judgment or discretion vested in the
             local government, which shall include by example, but
             not be limited to:

                    (a) The adoption or failure to adopt any
                    ordinance, resolution, order, regulation, or
                    rule;

                                          -9-
                    (b) The failure to enforce any law;

                    (c) The issuance, denial, suspension,
                    revocation of, or failure or refusal to issue,
                    deny, suspend or revoke any permit, license,
                    certificate, approval, order or similar
                    authorization;

                    (d) The exercise of discretion when in the
                    face of competing demands, the local
                    government determines whether and how to
                    utilize or apply existing resources; or

                    (e) Failure to make an inspection.

             Nothing contained in this subsection shall be construed to
             exempt a local government from liability for negligence
             arising out of acts or omissions of its employees in
             carrying out their ministerial duties.

KRS 65.2003 (emphasis added).

             The City and Chief Johnson contend that all of the wrongful conduct

alleged by Sanders falls within this statutory exception to municipal tort liability.

Primarily, they reassert the argument that Chief Johnson exercised his discretion

and made a “judgment call” when he released the dashcam video recording to the

media. We cannot agree. Chief Johnson was clearly acting in a ministerial

capacity rather than exercising judgment or discretion.

             Alternatively, the City and Chief Johnson contend that the provisions

of KRS 65.2003(3)(b) render them immune from liability for losses occasioned by

their “failure to enforce any law[.]” However, this provision merely codified the

                                         -10-
judicially recognized exception to the rule of municipal tort liability based upon

discretionary acts. Their argument is premised on the erroneous presumption that

Chief Johnson exercised his judgment or discretion when he released the dashcam

footage. The act of releasing the video footage cannot be characterized as a

discretionary decision to fail or to refuse to enforce any law. Instead, his very act

constitutes a violation of law. Because none of Sanders’s claims falls within the

recognized exceptions to the general rule of municipal liability, the circuit court

did not err by denying the motion for summary judgment.

             We AFFIRM the order of the LaRue Circuit Court.



             ALL CONCUR.



 BRIEFS FOR APPELLANTS:                    BRIEF FOR APPELLEE:

 Jason Bell                                Jason P. Floyd
 Elizabethtown, Kentucky                   Bardstown, Kentucky




                                         -11-